J-S69027-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    BRANDON LEE LAWRENCE                        :
                                                :
                       Appellant                :   No. 1025 MDA 2018

              Appeal from the PCRA Order Entered May 30, 2018
      In the Court of Common Pleas of Adams County Criminal Division at
                        No(s): CP-01-CR-0001161-2013


BEFORE: BENDER, P.J.E., LAZARUS, J., and MURRAY, J.

MEMORANDUM BY LAZARUS, J.:                     FILED: NOVEMBER 9, 2018

        Brandon Lee Lawrence appeals from the order, entered in the Court of

Common Pleas of Adams County, dismissing as untimely his petition filed

pursuant to the Post-Conviction Relief Act (PCRA).1 Before us also is counsel’s

Turner/Finley2 no-merit letter and petition to withdraw. After our review,

we affirm the PCRA court’s order dismissing Lawrence’s PCRA petition and we

grant counsel’s petition to withdraw.

        On July 14, 2014, Lawrence entered an open guilty plea to one count of

involuntary deviate sexual intercourse (IDSI) with a person less than 16 years


____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.

2Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
J-S69027-18



of age. 18 Pa.C.S.A. § 3123(a)(7).3              The court sentenced Lawrence that

same day to four to eight years’ incarceration, followed by eight years’

probation. As a “Tier III offender” under the Sex Offender Registration and

Notification Act (SORNA), 42 Pa.C.S.A. §§ 9799.10-9799.41, Lawrence was

ordered to undergo lifetime registration.4 No direct appeal was filed.

       On July 15, 2015, Lawrence filed his first PCRA petition. The PCRA court

denied relief on December 1, 2015. Lawrence did not file a direct appeal. On

March 5, 2018, Lawrence filed a second PCRA petition, pro se, challenging

SORNA’s lifetime registration requirement; he argued Commonwealth v.

Muniz, 164 A.3d 1189 (Pa. 2018) (OAJC) (holding that SORNA's enhanced

____________________________________________


3 18 Pa.C.S.A. § 3123(a)(7) (graded as a felony of the first degree). At the
time of the offense, Lawrence was 20 years old and the victim was 14 years
old.

4 On December 20, 2011, the legislature replaced Megan's Law with SORNA,
effective December 20, 2012, to strengthen registration requirements for sex
offenders and to bring Pennsylvania into compliance with the Adam Walsh
Child Protection and Safety Act, 42 U.S.C.A. § 16901, et seq.
Commonwealth v. Sampolski, 89 A.3d 1287, 1288 (Pa. Super. 2014).
Section 9799.14 of SORNA establishes a three-tiered system of specifically
enumerated offenses requiring registration for sexual offenders for differing
lengths of time. Id. Pursuant to section 9799.15(a)(3), a Tier III offender,
like Lawrence, must register for the remainder of his or her life. 42 Pa.C.S.A.
§ 9799.15(a)(3). Pursuant to the report of the Sexual Offenders Assessment
Board (SOAB), Lawrence was not classified as a sexually violent predator
(SVP). Before this appeal was filed, the General Assembly amended SORNA
in response to Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2018) (Opinion
Announcing Judgment of the Court), which became effective February 21,
2018. See 2018, Feb. 21, P.L. 27, No. 10 (Act 10). The current registration
provisions of SORNA presumptively apply to Lawrence.




                                           -2-
J-S69027-18



registration requirements are punitive and, therefore, applying SORNA

retroactively is a violation of the ex post facto clauses of the U.S. Constitution

and Pennsylvania Constitutions) rendered his lifetime registration requirement

illegal as it exceeded the statutory maximum of twenty years for a felony of

the first degree.5

        The PCRA court appointed counsel and, on May 1, 2018, issued notice

of intent to dismiss pursuant to Pa.R.Crim.P. 907. On May 29, 2018, the court

denied Lawrence’s PCRA petition. Lawrence filed this appeal on June 7, 2018,

and on September 7, 2018, counsel filed his motion to withdraw and a

Turner/Finley “no merit” letter.6

        The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Zeigler, 148 A.3d 849 (Pa. Super. 2016).                 A PCRA

petition must be filed within one year of the date the underlying judgment

becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment of sentence is deemed

final at the conclusion of direct review or at the expiration of time for seeking

review. 42 Pa.C.S.A. § 9545(b)(3). The statutory exceptions to the time bar

allow for very limited circumstances to excuse the late filing of a petition; a

petitioner asserting an exception must file a petition within 60 days of the date

the claim could have been presented. See 42 Pa.C.S.A. § 9545(b)(1-2).
____________________________________________


5   18 Pa.C.S.A. § 1103(3).

6 Counsel has complied with the requirements of Turner/Finley. See
Commonwealth v. Wrecks, 931 A.2d 717 (Pa. Super. 2007) (discussing
counsel’s obligations under Turner/Finley).


                                           -3-
J-S69027-18



       Here, Lawrence was sentenced on July 14, 2014; he did not file a direct

appeal, and so his judgment of sentence became final on August 13, 2014, at

the expiration of time for filing a direct appeal. See Pa.R.A.P. 903(a). Thus,

Lawrence had one year, until August 13, 2015, to file any petition, “including

a second or subsequent petition.” 42 Pa.C.S.A. § 9541(b)(1). His petition,

filed on March 5, 2018, is, therefore, untimely. Lawrence did not assert or

prove any of the statutory exceptions to the PCRA time-bar. See id.;

Commonwealth v. Murphy, 180 A.3d 402, (Pa. Super. 2018) (stating

petitioner cannot rely on Muniz to meet timeliness exception under section

9545(b) until Supreme Court so holds).           Therefore, Lawrence’s petition is

time-barred, and the PCRA court lacked jurisdiction to review it. The PCRA

court, therefore, properly dismissed Lawrence’s second PCRA petition.

Accordingly, we affirm the PCRA court’s order and grant counsel’s petition to

withdraw.7


____________________________________________


7 Recently, in Commonwealth v. Strafford, 2018 Pa. Super. 223, 2018 WL
3717081 (filed Aug. 6, 2018), this Court held that SORNA’s registration
requirements are not governed by the statutory maximum sentences set forth
in Chapter 11 of the Crimes Code, and that a lifetime registration requirement
authorized by SORNA does not constitute an illegal sentence. “Rather,
SORNA’s registration requirements are an authorized punitive measure
separate and apart from [appellant’s] term of incarceration. The legislature
did not limit the authority of a court to impose registration requirements only
within the maximum allowable term of incarceration; in fact, the legislature
mandated the opposite and required courts to impose registration
requirements in excess of the maximum allowable term of incarceration.” Id.
at *3.



                                           -4-
J-S69027-18



     Order affirmed. Counsel’s petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/9/2018




                                  -5-